Name: EEC: Council Decision instituting a procedure or prior examination and consultation in respect of certain laws, regulations and administrative provisions concerning transport proposed in Member States
 Type: Decision_ENTSCHEID
 Subject Matter: transport policy;  executive power and public service
 Date Published: 1962-04-03

 Avis juridique important|31962D0403(01)EEC: Council Decision instituting a procedure or prior examination and consultation in respect of certain laws, regulations and administrative provisions concerning transport proposed in Member States Official Journal 023 , 03/04/1962 P. 0720 - 0721 Danish special edition: Series I Chapter 1959-1962 P. 0090 English special edition: Series I Chapter 1959-1962 P. 0096 Greek special edition: Chapter 07 Volume 1 P. 0027 Spanish special edition: Chapter 07 Volume 1 P. 0054 Portuguese special edition Chapter 07 Volume 1 P. 0054 Finnish special edition: Chapter 7 Volume 1 P. 0034 Swedish special edition: Chapter 7 Volume 1 P. 0034 COUNCIL DECISION instituting a procedure for prior examination and consultation in respect of certain laws, regulations and administrative provisions concerning transport proposed in Member States THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the provisions of the Treaty establishing the European Economic Community, and in particular Article 75 thereof; Having regard to the proposal from the Commission; After consulting the Economic and Social Committee and the European Parliamentary Assembly; Whereas the attainment of the objectives of the Treaty within the framework of a common transport policy requires that a procedure for prior examination and consultation be instituted in respect of certain measures concerning transport proposed in Member States; Whereas such a procedure will help to promote close co-operation between Member States and the Commission in the attainment of the objectives of the Treaty and will help to prevent the transport policies of Member States from diverging; Whereas such a procedure also serves to facilitate the progressive adoption of the common transport policy; HAS ADOPTED THIS DECISION: Article 1 Any Member State proposing to adopt any law, regulation or administrative provision concerning transport by rail, road or inland waterway liable to interfere substantially with the implementation of the common transport policy shall, in good time and in writing, notify the Commission of such measure and at the same time inform the other Member States. Article 2 1. Within thirty days of receipt of the notification referred to in Article 1 the Commission shall address an opinion or a recommendation to the Member State concerned ; it shall at the same time inform the other Member States thereof. 2. Any Member State may submit to the Commission its observations on the measure in question ; it shall at the same time communicate them to the other Member States. 3. If a Member State so requests, or if the Commission considers it appropriate, the Commission shall consult all the Member States on the measure in question. In the case specified in paragraph 4 such consultation may take place after the event within thirty days. 4. The Commission may, at the request of the Member State, shorten the period laid down in paragraph 1, or if that State so agrees, extend it. The period shall be reduced to ten days if the Member State declares that the measure it proposes to take is of an urgent nature. The Commission shall inform the Member States of any such reduction or extension of the period. 5. The Member State shall not bring the measure in question into force until after expiry of the period provided for either in paragraph 1 or in paragraph 4, or after the Commission has formulated its opinion or recommendation, except in a case of extreme urgency, requiring immediate action by the Member State. In such case, the Member State shall at once inform the Commission and the procedure laid down in this Article shall be followed after the event within thirty days of receipt of such information. Article 3 This Decision is addressed to the Member States. Done at Brussels, 21 March 1962. For the Council The President M. COUVE de MURVILLE